DETAILED ACTION
The following Office action concerns Patent Application Number 16/819,658.  Claims 1, 2, 5, 6, 26-31, 33-55 are pending in the application.  Claims 28, 31, 35-50 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed August 29, 2022 has been entered.
The previous objection to claim 1 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejections under 35 USC 103 are withdrawn in light of the applicant’s amendment.
Election by Original Presentation
Newly submitted claims 45-50 are directed to inventions that are independent or distinct from the invention as originally claimed because claims 45-50 require additional process steps which produce different products or conditions from the process as originally claimed.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claims 45-50 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 26, 27, 29, 30, 33, 51-53 are rejected under 35 U.S.C. § 103 as being unpatentable over Emmerson et al (US 2010/0076120) in view of Ma et al (US 6,022,908).
Emmerson et al teaches a method of supplying a raw material to a cavitation device and subjecting the material to hydrodynamic cavitation (par. 14-15).  The raw material comprises resins, filler particles, binder and solvent (carrier) (par. 1, 11, 47, 76).  The resins include methacrylates such as butyl methacrylate (par. 17, 30).  Butyl methacrylate is known in the art as a dispersant (Ma et al, col. 8, lines 33-38).  The fillers include powder (par. 11).  The fillers include conductive particles and glass (functional materials) (par. 34).  The fillers have a micron size (e.g. one micron) (par. 11).  The method includes dispersing the filler particles by cavitation (par. 1).  The method includes reducing the average size of the filler particles by cavitation (par. 12, 45-46).  
The raw material has a first viscosity greater than 1 kcP (1 Pa·sec) (par. 2-3; Table 4.1).  The cavitation process generates a second viscosity which is less than 50 % of the first viscosity and a third viscosity which is less than 75 % of the first viscosity (Table 5).  The raw material implicitly has a first pressure and a first temperature prior to cavitation, which satisfies the claim requirement of exposing the raw material to a first pressure and first temperature (par. 5, 8).  Cavitation produces pressure and temperature changes in the raw material (par. 5; Fig. 1).  The method includes causing the product to exit the cavitation chamber and then passing through the cavitation device several times to repeat the cavitation (par. 42).
The process includes reducing the size of particles, dispersing particles and permanently de-agglomerating particles (par. 2, 97, 101).  The particles have at least three average particle size distributions (Table 5.1).  
  The raw materials are mixed first and then supplied to the cavitation device (par. 39-40).  The method includes removing solvent by drying the product (par. 75, 79).  The removed solvent is a fugitive material as that term is used in the application.
The raw material includes a UV or light curable component (par. 33, 74).  A light curable material is photosensitive.
Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Emmerson et al in view of Ma et al and further in view of Park et al (US 9,230,709).
Emmerson et al in view of Ma et al teaches a cavitation process including filler particles comprising glass as described above.  Emmerson et al in view of Ma et al does not teach that the filler (functional material) includes up to 2 % glass. 
However, Park et al teaches a paste composition comprising glass frit and silver powder (col. 1, lines 43-45; col. 2, line 20).  The amount of silver powder is 50-90 % and the amount of glass frit is 1-20 % (col. 2, lines 11-14).  Therefore, the total functional material (silver powder and glass frit) includes about 1.1 to 2 % glass.  The paste is used to make a solar cell electrode (abstract).
Emmerson et al teaches that the product includes glass and silver particles and that it is used in photovoltaic devices (par. 34, 72).  Park et al teaches a conductive paste for solar cell (a photovoltaic device) comprising glass frit.  A person of ordinary skill in the art would have been motivated to combine the amount of glass frit of Park et al with the method of Emmerson et al in view of Ma et al in order to obtain a glass content known to be useful for making solar cell electrodes.
Claim 54 is rejected under 35 U.S.C. § 103 as being unpatentable over Emmerson et al in view of Ma et al and Holloway et al (US 2007/0003497).  
Emmerson et al in view of Ma et al teaches a cavitation process including a raw material temperature as described above. Emmerson in view of Ma et al does not teach that the raw material (first) temperature is 20-100 °C.
However, Holloway et al teaches a cavitation mixing process in which the process fluid temperature increases incrementally after each pass through the cavitation chamber until the temperature reaches 60 °C (par. 39-42).  During the temperature increase, the fluid necessarily is exposed to a temperature between room temperature and 60 °C (assuming room temperature is about 20-25 °C).  A cooling means prevents excess heating of the product (par. 41).  It would have been obvious to a person of ordinary skill in the art to combine the operating temperature of Holloway et al with the cavitation process of Emmerson in view of Ma et al in order to operate at a desired temperature and prevent excess heating of the product during cavitation.
Claim 55 is rejected under 35 U.S.C. § 103 as being unpatentable over Emmerson et al in view of Ma et al and Morrison et al (US 2009/0003123).  
Emmerson et al in view of Ma et al teaches a cavitation process including a raw material pressure as described above. Emmerson et al in view of Ma et al does not teach that the raw material (first) pressure is 1,000 to 50,000 psi.
However, Morrison et al teaches a cavitation process having a pressure of greater than 1,000 psi (par. 72).
Emmerson et al teaches that fluid pressure is necessary to perform hydrodynamic cavitation, but Emmerson et al is silent as to the specific amount of pressure (par. 2-3).  There is a design need for the actual working pressure.  Morrison et al teaches a fluid pressure for hydrodynamic cavitation of greater than 1,000 psi.  A person of ordinary skill in the art would have been motivated by design need to combine the pressure of Morrison et al with the process of Emmerson et al in view of Ma et al in order obtain a known working pressure for a cavitation process.
Response to Arguments
The applicant argues that Emmerson et al does not teach heating the raw material prior to subjecting it to hydrodynamic cavitation.  However, claim 1 requires exposing the raw material to a first temperature, which does not necessarily require heating the raw material.  Emerson et al implicitly teaches that the raw material has a first temperature prior to cavitation, which satisfies the claim limitation regarding exposing the raw material to a first temperature.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 6, 2022